NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TINA DIAMOS,                                     No. 16-15591

                Plaintiff,                       D.C. No. 3:13-cv-04997-NC

and
                                                 MEMORANDUM*
ALDON LOUIS BOLANOS, former
attorney for plaintiff Tina Diamos,

                Appellant,

 v.

SPECIALIZED LOAN SERVICING, LLC,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                             Submitted September 26, 2017***

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aldon Louis Bolanos, a former attorney who represented plaintiff Tina

Diamos, appeals pro se from the district court’s order imposing sanctions on

Bolanos. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 859 (9th

Cir. 2014) (discovery sanctions); Lahiri v. Universal Music & Video Distrib.

Corp., 606 F.3d 1216, 1218 (9th Cir. 2010) (sanctions under 28 U.S.C. § 1927).

We affirm.

      The district court did not abuse its discretion by sanctioning Bolanos in the

amount of attorney’s fees and costs associated with cancelled depositions because

Bolanos scheduled the depositions for dates when he knew he would be suspended

from the practice of law and failed to disclose his suspension to the district court

and opposing counsel in a timely manner. See 28 U.S.C. § 1927 (explaining that

an attorney “who so multiplies the proceedings in any case unreasonably and

vexatiously may be required by the court to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct”); Fed.

R. Civ. P. 30(d)(2) (“The court may impose an appropriate sanction--including the

reasonable expenses and attorney’s fees incurred by any party--on a person who

impedes, delays, or frustrates the fair examination of the deponent.”); Fed. R. Civ.

P. 37(b) (authorizing sanctions for failure to comply with court order); Fed. R. Civ.

P. 37(d) (authorizing sanctions for failure to appear at deposition).


                                          2                                     16-15591
      The court’s May 12, 2017 order to show cause (Docket Entry No. 19) is

discharged.

      AFFIRMED.




                                       3                                 16-15591